Citation Nr: 1425332	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for brain damage to include cognitive decline to include as secondary undiagnosed or medically unexplained multisymptom illness (Gulf War Syndrome) and posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for memory loss to include as secondary to Gulf War Syndrome and PTSD.

3.  Entitlement to service connection for joint pain not otherwise specified to include as secondary to Gulf War Syndrome and PTSD.

4.  Entitlement to service connection for somatoform psychiatric disability to include as secondary to Gulf War Syndrome and PTSD.

5.  Entitlement to service connection for bilateral knee disability to include as secondary to Gulf War Syndrome and PTSD.

6.  Entitlement to service connection for bilateral ankle disability to include as secondary to Gulf War Syndrome and PTSD.

7.  Entitlement service connection for fatigue to include as secondary to Gulf War Syndrome and PTSD.

8.  Entitlement to service connection for chronic fatigue to include as due to Gulf War Syndrome or PTSD. 

9.  Entitlement service connection for a skin condition to include as secondary to Gulf War Syndrome and PTSD.

10.  Entitlement service connection for an ocular disability of the left eye secondary to Gulf War Syndrome and PTSD.



REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988 and from December 1990 to August 1991 with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Waco, Texas RO.

The Board notes that the Veteran's attorney withdrew from his case in March 2013.  Following this withdrawal, the Veteran retained a new attorney which is reflected in the title page.  This new attorney was update on the status of the Veteran's claim on January 2014.

The issue of service connection for sleep apnea to include as secondary to PTSD and gastrological disability to include as secondary to PTSD have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for a bilateral knee disabilities, a skin condition, and a ocular disability of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran has been diagnosed as having brain damage to include cognitive decline at any time since he filed his claim of entitlement to service connection for such disorder. 

2.  The Veteran's memory loss is already being compensated as part of his 100 percent rating for PTSD.

3.  The Veteran's joint pain not otherwise specified has been attributed to the Veteran's already service connected PTSD.

4.  The Veteran's somatoform symptoms of joint pain have been attributed to his PTSD which is already being compensated as part of his 100 percent rating.

5.  The competent and credible evidence fails to establish that the Veteran has been diagnosed bilateral ankle disability at any time since he filed his claim of entitlement to service connection for such disorder. 

6.  The Veteran's symptoms of fatigue has been attributed to his PTSD which is rated at 100 percent, and is not otherwise the result of an injury, disease or, event of service origin.  

7.  The Veteran's chronic fatigue syndrome is a known clinical diagnosis that has been attributed as a symptom of his PTSD and is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for brain damage to include cognitive decline have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2013). 

2.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 

3.  The criteria for service connection for joint pain not otherwise specified have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2013). 

4.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 

5.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 

6.  The criteria for service connection for bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Duty to Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in December 2009, prior to the adjudication of his claim in August 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file.  The Board notes that the Veteran's Statement of the Case indicates that the records from the Shreveport - Overton Brooks VA medical Center (VAMC) from March 1998 to July 2011 were obtained.  To the extent that the Veteran contends that there are Shreveport - Overton Brooks VAMC records from 2005, the Board notes that no such records appear in the claims file.  Instead, a patient services assistant noted in March 2008 that the Veteran was last seen at the Shreveport facility in 1998 through the Compensation and Pension clinic.  Record of the 1998 Compensation and Pension clinic visit mentioned by the patient services assistant include only a March 1998 chest radiology report.  While the Board acknowledges that this radiology report may be indicia of additional records concerning the Veteran's chest, the Veteran has made no claim and relates no symptoms which he attributes to his chest.  Considering the foregoing, the Board finds that the VA has satisfied its duty to assist in obtaining identified VA treatment record which are pertinent to the Veteran's claim.

In June 2010, July 2010, June 2011, September 2012, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether his current disabilities had an onset during or were otherwise caused by active service.  The examinations and opinions are adequate for the disabilities discussed below as the examination reports show that the examiners considered the relevant history of the Veteran's disabilities. The examiners provided a sufficiently detailed description of the disabilities, and the examiners provided an analysis to support these opinions. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service Connection for Brain damage to include Cognitive Decline

The Veteran claims he has brain damage and cognitive decline due to his service in the Persian Gulf and his service connected PTSD.

In order for VA to service connected a disability the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Holton, supra.

The Veteran was provided a VA examination in June 2010 to assess his complaints of brain damage and cognitive decline.  In this examination, the Veteran complained of difficulty with his short-term memory recall.  In addressing the Veteran's complaints, the June 2010 VA examiner ordered a CT scan of the Veteran's brain.  The VA examiner after review of this CT scan and interview with the Veteran determined that the Veteran did not have brain damage.  

Insofar, the Veteran contends that his short-term memory recall symptoms is a symptom of brain damage the Board notes the Veteran is currently rated at a 100 percent for PTSD which rating criteria includes memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. 38 § 4.149 Diagnostic Code 9411.  Thus, as mentioned in more detail below, the Veteran is being compensated for this symptomology in his PTSD rating.  

The Board acknowledges that the Veteran and the third party statement made on his behalf from his employer in December 2009 which described the Veteran difficulty with remembering work assignments.  However, as stated above, this symptom is compensated in his 100 percent evaluation for PTSD.

The Board finds that the Veteran does not currently have brain damage or cognitive decline which is compensable.  The Board reasons that because the Veteran is already being compensated for his difficulty with short-term memory he cannot be further compensated based on the same symptomology.  See 38 C.F.R. § 4.41 (The evaluation of the same manifestation under different diagnoses is to be avoided).  The Board acknowledges that the Veteran's has made the contention that he has brain damage.  However, the Veteran complaints are limited to short-term memory loss which as noted above VA has already compensated the Veteran for this symptomology in his 100 percent PTSD rating.  Moreover, the Board finds that the VA examiner's opinion is entitled to more probative weight because of the complexity of diagnosing brain damage and the CT scan which the VA examiner interpreted and relied on.  Thus, Board finds the Veteran failed the first prong of the three prong test for service connection as he does not have a current disability which can be service connected.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability). 

Accordingly, the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for brain damage to include cognitive decline is denied.

Service connection for memory loss

As stated above, the Veteran's memory loss symptoms are already taken into account in his 100 percent rating for PTSD.  While the Board acknowledges the Veteran has memory loss, the regulation are clear that because the Veteran is already being compensated for his difficulty with short-term memory he cannot be further compensated based on the same symptomology.  See 38 C.F.R. § 4.41, supra.  Thus, the Board finds that the Veteran is being compensated for his memory loss and an independent disability rating for memory loss is not warranted because it would violate the provision of 38 C.F.R. § 4.41.  

Service Connection for Joint Pain Not Otherwise Specified

The Veteran contends that he has joint pain, weakness, and stiffness caused his by his PTSD or Gulf War Syndrome.  A third party submitted a statement in November 2009 which reported witnessing a change in the Veteran's legs.  The Veteran has submitted a statement describing pain which at times keeps him from walking and that VA has failed to diagnose his joint pain.  Subsequently, another third party submitted a statement to VA in December 2009 which describes accounts of witnessing the Veteran in pain.  

The Veteran was provided a VA examination in June and July of 2010 to assess these complaints.  The July 2010 VA examiner was unable to provide any diagnosis or determine any symptomatology other than pain.  The VA examiner explicitly ruled out inflammatory arthritis, flare-ups, deformities, instability, effusion, episodes of dislocation, subluxation, or signs of inflammation.  The VA examiner goes on to state that the "only joints that had some tenderness were the medial aspects of both knees," which is further addressed below.  

In regards to the Veteran's complaints of pain and the third party observations of pain, the Board is cognizant of these reports of pain and third party observations of the Veteran in pain, however, the United States Court of Appeals for Veteran's Claims (Court) has held that pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Further, the Board notes that the Veteran was provided with a VA mental examination in June 2010 in which the Veteran was diagnosed with an undifferentiated somatoform disorder.  The Board notes that somatoform is defined as "denoting physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin."  See Dorland's Illustrated Medical Dictionary 1965 (32st ed. 2012) (defining somatoform).  In September 2012, the Veteran was provided with a VA examination to determine the etiology of the June 2010 diagnosed undifferentiated somatoform disorder.  In this September 2012 examination, the VA examiner noted, "there was no evidence on testing or interview to support the previous diagnosis of Somatoform disorder."  Instead, this examiner associated the Veteran's symptoms of which initially lead to the past diagnosis of somatoform disorder to the Veteran's PTSD.  

The Veteran supports this conclusion through his representative's statement January 2012, in which she asserts that the Veteran's somatoform disorder is closely related to his PTSD.  

Considering both the Veteran's representative's statement and both the July 2010 and September 2012 VA examiner's statement on the etiology of the Veteran's joint pain.  The Board reasons that the September 2012 statement is of more probative value in regards to the Veteran's etiology of joint pain.  This VA examiner addressed the relationship between PTSD and the Veteran's PTSD and symptoms of joint pain.  Importantly, the September 2012 VA examiner explained how a clinician arrives at a diagnoses of a somatoform disorder and notes that there was no evidence that the previous VA examiner followed these procedure and coming to his diagnosis.  Thus, the Board finds that following the September 2012 VA examiners of higher probative value in regards to the etiology of the Veteran's joint pain as a symptom of his PTSD.

Thus, the Board finds that the Veteran's joint pain is associated with his PTSD.  As such, the Board further notes that the Veteran is being compensated for his PTSD at a rating of a 100 percent.  Thus, the Veteran's joint pain is encompassed within this 100 percent rating. 

Service Connection for a Somatoform Disorder

The Veteran contends that he has a somatoform disorder which was caused by his Persian Gulf service and/or his PTSD.  He further argues that the literature his representative provided shows that a somatoform disorder is closely related to PTSD.

As noted above, a VA examiner has attributed the Veteran's somatoform symptoms (i.e. painful joints) to his PTSD and not a separate diagnosis of a somatoform disorder.  

The Board acknowledges that the Veteran has submitted several articles and abstracts addressing the relationship between somatoform disorder and PTSD.  The Board has reviewed the articles submitted in support of the Veteran's claim but finds them to be of only the most minimal of probative value.  These articles do not provide findings with a stated degree of probability or enough specific statements relevant to the Veteran's case, as opposed to all service personnel, to be of any significant value.  In sum, the articles are in the nature of possibilities and hypotheses.  

In sum, these articles do not provide findings with a stated probability or provide findings or explanations specific enough to the facts at issue in the Veteran's case.  The articles therefore are afforded little probative value. 

With respect to whether the Veteran's own statements can establish a separate disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a factual issue

In this case, the criteria under Jandreau have not been met.  Thus, a separate disability has not been established either through the clinical record or the Veteran's own statements.  The Veteran's statement wherein he contends that he has both a somatoform disability and PTSD are outweighed by the objective studies conducted in the September 2012 VA examination and clinical expertise of the VA examiner who associated the Veteran's symptomology to his PTSD.  Thus, the claim must fail.

Moreover, while the Veteran's complaints of pain are credible, he has not demonstrated the necessary competence to parse the two separate mental disorders of somatoform disorder and PTSD.  The Veteran's representative underscores the complexity of the relationship in her statement to VA requesting service connection for a somatoform disorder as secondary to PTSD and the articles she submitted demonstrating a complex relationship between these diagnoses.  Thus, the Board finds that the September 2012 VA examiner's opinion is of greater weight, and the Veteran's somatoform like symptoms are in fact symptoms of his already service connected PTSD.  Thus, the Board finds that the Veteran's somatoform like symptoms are attributed to his PTSD.  In so finding, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

In sum, the record does not show the Veteran has had a separate psychiatric disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a separate disability for which service connection can be granted, the claim must be denied. 

Service Connection for Fatigue

The Veteran contends that his fatigue is related to his service in the Persian Gulf or his PTSD.

The Veteran was provided a VA examination in July 2010 to determine the etiology of his fatigue symptoms.  In this examination, the VA examiner rules out any etiology related to the Veteran's service in the Persian Gulf because there was no evidence of any such symptoms when he was in service.  Instead, these symptoms developed much later.  Importantly, the VA examiner in this examination ordered a sleep study to be conducted.  

The Board notes that following the VA examination in June 2010 and July 2010 the Veteran was service connected for PTSD and rated at a 100 percent in a July 2011 rating decision.  In receiving treatment, a VA clinician noted in November 2012 wherein the Veteran reported that he is feeling "tired and wore out."  The clinician then notes that the frequency of the Veteran's auditory hallucination has increased and he is fatigued from coping with them.  This VA clinician then attributes the Veteran's fatigue as secondary to his auditory hallucination.  The Board notes that these auditory hallucinations are being compensated by the Veteran's 100 percent rating for PTSD.  Thus, the Board finds that the Veteran's fatigue is attributed to his PTSD.  In so finding, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Board further notes that the Veteran is being compensated for his PTSD at a rating of a 100 percent.  Thus, the Veteran's fatigue is encompassed within this 100 percent rating. 

	(CONTINUED ON NEXT PAGE)


Service Connection for Chronic Fatigue

The Veteran contends that his chronic fatigue is related to his Persian Gulf Service or his PTSD.

Service treatment records are silent for a diagnosis of chronic fatigue syndrome. 

In June 2010 VA examination, after physical examination of the Veteran, a VA examiner found that there was a normal physical examination without evidence of chronic fatigue syndrome. 

The Board acknowledges that the Veteran has submitted several articles and abstracts addressing the relationship between chronic fatigue and PTSD.  The Board has reviewed the articles submitted in support of the Veteran's claim but find them to be of only the most minimal of probative value.  These articles do not provide findings with a stated degree of probability or enough specific statements relevant to the Veteran's case, as opposed to all service personnel, to be of any significant value.  In sum, the articles are in the nature of possibilities and hypotheses.  

In sum, these articles do not provide findings with a stated probability or provide findings or explanations specific enough to the facts at issue in the Veteran's case.  The articles therefore are afforded little probative value. 

With respect to the Veteran's conclusion that he has chronic fatigue syndrome, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a factual issue

In this case, the criteria under Jandreau have not been met.  The Veteran's conclusion that he has chronic fatigue syndrome are outweighed by the objective studies conducted in the June 2010 VA examination and clinical expertise of the VA examiner who reviewed the Veteran's' service treatment records and found no evidence of chronic fatigue syndrome importantly the examiner notes that the Veteran does have sleep disturbances with snoring and frequent awakenings and recommends the Veteran seek a sleep study.

On review of the evidence above, the Board finds no evidence that the Veteran currently suffers from chronic fatigue syndrome.  Given the lack of competent evidence showing that the Veteran has chronic fatigue syndrome at present, the claim for chronic fatigue syndrome must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service Connection for a Bilateral Ankle Disability

Service treatment records are silent for a diagnosis of any ankle disability. 

In June 2010 VA examination, after physical examination of the Veteran, a VA examiner found that there was a normal physical examination without evidence of a ankle disability. 

On review of the evidence above, the Board finds no evidence that the Veteran currently suffers from a bilateral ankle disability.  Given the lack of competent evidence showing that the Veteran has a bilateral ankle disability at present, the claim for chronic bilateral ankle disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for brain damage to include cognitive decline is denied.

Service connection for memory loss is denied

Service connection for joint pain not otherwise specified is denied.

Service connection for somatoform disorder is denied.

Service connection for a bilateral ankle disability is denied

Service connection fatigue is denied

Service connection chronic fatigue is denied


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a left knee disability, skin condition, and ocular disability.  The portion of the VA examinations which addressed these disabilities was inadequate.

Bilateral Knee Disability

There is evidence in service that the Veteran had a left knee injury.  His separation examination notes a left knee ACL abnormality.  The VA examiner in addressing the Veteran's claim of knee disabilities did not address this in service incurrence.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds a new VA examination is warranted for both knee disabilities.

	(CONTINUED ON NEXT PAGE)
Skin Rash Disability

The December 2012 VA examiner does not provide an adequate rationale when addressing the Veteran's skin rash.  While noting the Veteran had a skin rash in service and has a skin rash when examined, the VA examiner concludes, without explanation, that these two skin rashes are separate conditions.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007)..  Therefore, the Board finds a new VA examination is warranted.

Ocular Disability

The rationale underpinning the VA examiner's opinion is inadequate.  The VA examiner states the Veteran did not experience any dacryocystitis (eye disability) while he was in service and that this disability cannot be secondary to service.  The VA examiner failed to address a February 1986 STR which documents pain and swelling in the Veteran's eyes or a September 1986 STR wherein the Veteran was treated to have an object removed from his eye.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  Here, the VA examiner does not address the Veteran's in service injuries and instead focuses on one particular diagnosis of dacryocystitis.  While there is no evidence of a diagnosis of dacryoscystitis in service the VA examiner does not address the Veteran's noted eye problems in service.  Therefore, the Board finds a new VA examination is warranted.  The Board also notes that after the VA examination, in February 2011, the Veteran added that he was struck in the face with a wooden beam in the Persian Gulf and since this injury he has had persistent problems with his eyes as the Veteran's claim for a ocular disability is being remanded this statement by the Veteran should also be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify and determine the etiology of the Veteran's knee disabilities and to determine the etiology of the Veteran's skin disability and ocular disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his sleep disorder, to include sleep apnea, and the onset of his MDD and any continuity of symptoms since that time.  

(a)  After considering the pertinent information in the record in its entirety, the VA examiner should identify any bilateral knee disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any knee disability identified was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by, aggravated by the Veteran's PTSD or is otherwise etiologically related to the Veteran's active service.

In providing an opinion, the VA examiner should comment on the Veteran's separation examination which notes the Veteran had a left knee ACL abnormality.

(b).   After considering the pertinent information in the record in its entirety, The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's ocular disability was incurred or aggravated by his active duty, caused by or aggravated by his PTSD, or otherwise etiologically related to his active service.

In providing an opinion, the VA examiner should comment on the Veteran's statement about being struck in the face with a wooden beam while setting up a tent in service, the February 1986 STR which documents pain and swelling in the Veteran's eyes and the September 1986 STR wherein the Veteran was treated to have an object removed from his eye.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a bilateral knee disability, skin disability, and ocular disability to include as secondary to PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.












	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


